Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 7, 2022

                                       No. 04-21-00570-CR

                                      Rueben Justin TREJO,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 144th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019-CR-9333
                          Honorable Michael E. Mery, Judge Presiding


                                          ORDER

         The reporter’s record was originally due February 8, 2022, but was not filed. On
February 11, 2022, we notified the court reporter by letter that the record was late and instructed
her to file the record within thirty days. On March 3, 2022, the court reporter filed a notification
of late record, requesting an extension until April 11, 2022 to file the record. After consideration,
we GRANT the request and ORDER the court reporter to file the record by April 11, 2022.




                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of March, 2022.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court